DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a component having an oxyethylene addition molar number of 200 or more is designated as (C200)”.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 16 recites the limitation “wherein when a content of a higher alcohol in the cosmetic is less than 3% by mass”.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 18 recites the limitation “a component having an oxyethylene addition molar number of 70 or more is designated as (C70)”.  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-12, 16-18, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US 2010/0154135 A1).
Matsunaga et al. (US’135 A1) teaches a hair dyeing composition comprising 5,6-dihydroxyindole that reads on the claimed formula (1), when in the claimed formula (1), R1 is a hydroxy group, and R2 and R3 are hydrogen atoms as claimed in claim 1 (A) (see page 17, Example 9) and wherein 5,6-dihydroxyindole presents in the dyeing composition in the amount of 0.3% which is within the claimed amount as claimed in claim 17 (see page 17, Example 9), wherein the dyeing composition also comprises cetyltrimethylammonium chloride and dimethyl diallylammonium chloride as cationic surfactants in the total amounts of 0.6 % which leads to the mass ratio of (B)/(A) to be 2 as claimed in claims 1 (B), 6, 11 and 23 (see page 4, paragraph, 0055 and page 17, Example 9) and wherein the dyeing composition also comprises nonionic surfatcants include polyoxyethylene (9) tridecyl ether in the amount of 1.6 % which leads to the mass ratio of (C)/(A) to be 5.3 as claimed in claims 1 (C) and 8 (see page 17, Example 9), and wherein the dyeing composition also comprises polyoxyethylene lauryl ether and 5) as claimed in claims 1, 9 and 10 (see page 6, paragraph, 0079) and wherein the dyeing composition also comprises a component polyoxyethylene (30) beheyl ether as an nonionic surfactant in the amount more than 0% by mass as claimed in claims 12 formula (VIII) and claim 24 (see page 7, paragraphs, 0079-0080), wherein the fatty alcohols present in the hair dyeing composition in the amounts of at least 0.5% which is less that 3% as claimed in claim 16 (see page 7, paragraph, 0087), wherein the dyeing composition has a pH of 10 as claimed in claims 1 and 20 (see page 17, Example 9). Matsunaga et al. (US’135 A1) also teaches a method of applying the dyeing composition to the hair as claimed in claim 22 (see page 15, paragraph, 0127).
	The instant claims differ from the teaching of Matsunaga et al. (US’135 A1) by reciting a cosmetic composition comprising polyoxyethylene ionic surfactants having oxyethylene groups of 5, 10, 15 or 30 that satisfies at least one of the expressions (1) to (IV) as claimed.
	However, Matsunaga et al. (US’135 A1) refers to the dyeing composition that comprises polyoxyethylene alkyl ether type nonionic surfactants having 5, 10 and 30 oxyethylene groups and wherein these nonionic surfactants are included in the dyeing composition in the amounts of 0.5 to 15% by wt. (see page 7, paragraphs, 0079-0080).  
Therefore, in view of the teaching of Matsunaga et al. (US’135 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts and the mass ratio between these nonionic surfactants and 5,6-dihydroxyindole in the dyeing composition so as to get the maximum effective amounts of these surfactants in the dyeing composition. The person of ordinary skill in the art would expect such a dyeing composition to have similar properties to those claimed, absent unexpected results.

However and based on the teaching of Matsunaga et al. (US’135 A1), the person of the ordinary skill in the art would expect that Matsunaga et al. (US’135 A1) teaches a dyeing composition comprises preferably 0.0 mass ratio of polyoxyethylene nonionic surfactants with 5,6-dihydroxyindole (compound (A)) as claimed, and, thus, the person of the ordinary skill in the art would expect such a dyeing composition to have similar properties to those claimed in the contrary of the unexpected results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amina Khan can be reached on 571-272-5573.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761